ELECTRONIC RECORD
                                                                          \55H-IH

COA#       02-13-00191-CR                        OFFENSE:        19.02


STYLE:     Tuan Nguyen v. The State ofTexas      COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    396th District Court


DATE:10/23/14                     Publish: NO    TC CASE #:      1318975R




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:    Tuan Nguyen v. The State of Texas           CCA#:
                                                                     \w*-m
                                                      CCA Disposition:
         AFFELLAfiLT^                 Petition
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:.                                                SIGNED:                           PC:_

JUDGE            A    x5-                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD